Detailed Action
This is a Non-final Office action in response to communications received on 3/30/2020.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 3/30/2020, are acknowledged.

Provisional Priority Date
The provisional filing date of filed 3/29/2019 is recognized.

Examiner Note
The “HetNet Gateway”, “base station” and “IoT device” recited in claim 15 are interpreted to represent hardware components for purposes of 101 considerations (See figure 3 of Drawings, filed 3/30/2020).

Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  
Regarding claim 15, the claim recites “A system for authenticating Internet of Things (IOT, comprising: a HetNet Gateway (HNG)”, which appears to include an incomplete parentheses. Examiner recommends correcting the claim to recite, similar to the other independent claims “A system for authenticating Internet of Things (IOT) device”. Examiner will regard the claim as reciting such for purposes of examination.
Regarding claim 15, the claim recites “wherein the HNG determines a need for an IoT device authentication; identifies at least one random edge node to perform the authentication; the at least one random edge node authenticates the IoT device; an authentication record regarding the authentication of the IoT device is added to a block; a plurality of authentication records are accumulated in the block; and the block is added to a blockchain”. Examiner notes that the claim is directed toward a system which comprises a HetNet Gateway, base station and an IoT device, however the language of the claim is unclear as to which portion of the system is performing the indicated steps of claim 15. For example, language such as “wherein the HNG identifies at least one random edge node” would be more appropriate.
Regarding claim 17, the claim recites “The system of claim 1 further comprising utilizing proof of work to verify credentials”. However, Examiner notes that a “system” is only claimed in independent claim 15. Examiner interprets this as a typographical error and interprets the claim as reading “The system of claim 15” for purposes of examination and recommends correcting the claim accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0399896 A1), in view of Yan (US 2021/0160056 A1).
 Regarding claim 1, Chen teaches the limitations of claim 1 substantially as follows:
A method of authenticating Internet of Things (IOT) devices, comprising: (Chen; Paras. [0011] & [0040]: Authenticating participants of IoT devices (i.e. authenticating IoT devices))
determining a need for an IoT device authentication; (Chen; Paras. [0011] & [0040]: Authenticating participants of IoT devices (i.e. need for an IoT device authentication))
identifying at least one random edge node to perform the authentication; (Chen; Paras. [0046] & [0058]: Miners who participate in the authentication process of trusted devices (i.e. random edge node to perform the authentication))
authenticating the IoT device by the at least one random edge node; (Chen; Paras. [0046] & [0058]: Miners who participate in the authentication process of trusted devices (i.e. authenticating the IoT device by the at least one random edge node))
adding an authentication record regarding the authentication of the IoT device [to a block;] (Chen; Para. [0040]: a tokenized hardware (chip) includes giving a unique and secure authentication for edge devices to allow the computing pool to trust the received data (i.e. authentication record regarding the authentication of the IoT device))
Chen does not teach the limitations of claim 1 as follows:
adding an authentication record regarding the authentication of the [IoT] device to a block; 
accumulating a plurality of authentication records in the block; and 
adding the block to a blockchain.  
However, in the same field of endeavor, Yan discloses the limitations of claim 1 as follows:
adding an authentication record regarding the authentication of the [IoT] device to a block; (Yan; Para. [0012]: creating a new block based on calculating new trust values for nodes based on new evidence (i.e. adding an authentication record regarding the authentication of the device to a block))
accumulating a plurality of authentication records in the block; and (Yan; Para. [0012]: creating a new block based on calculating new trust values for nodes based on new evidence (i.e. accumulating a plurality of authentication records in the block))
adding the block to a blockchain.  (Yan; Paras. [0011]-[0012]: creating a new block for the blockchain (i.e. adding the block to the blockchain))
Yan is combinable with Chen because both are from the same field of endeavor of trust and authentication of connected devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen to incorporate the maintenance of records of trusted devices in a blockchain as in Yan in order to improve the security of the system by storing trust information in a secure distributed ledger.

Regarding claim 2, Chen and Yan teach the limitations of claim 1.
Chen and Yan teach the limitations of claim 2 as follows:
The method of claim 1 wherein adding the block to a blockchain includes adding the block to a blockchain comprising a data structure having a number of serially ordered, back- linked blocks of validated authentication information.  (Yan; Para. [0126]: each block contains a hash pointer as a link to its previous block, a timestamp and information recorded in the block (i.e. serially ordered, back-linked blocks of validated authentication information))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 8, Chen and Yan teach the limitations of claim 1.
Chen and Yan teach the limitations of claim 8 as follows:
The method of claim 1 further comprising processing at least one of a public key, two sided multiple authentication, and a random number signed signature.  (Chen; Paras. [0002] & [0009]: Using a pseudonymous public-key infrastructure to authenticate IoT devices (i.e. processing at least one of a public key))

Regarding claim 9, Chen teaches the limitations of claim 9 substantially as follows:
authenticating Internet of Things (IOT) devices which, when executed, cause a system to perform steps comprising: (Chen; Paras. [0011] & [0040]: Authenticating participants of IoT devices (i.e. authenticating IoT devices))
determining a need for an IoT device authentication; (Chen; Paras. [0011] & [0040]: Authenticating participants of IoT devices (i.e. need for an IoT device authentication))
identifying at least one random edge node to perform the authentication; (Chen; Paras. [0046] & [0058]: Miners who participate in the authentication process of trusted devices (i.e. random edge node to perform the authentication))
authenticating the IoT device by the at least one random edge node; (Chen; Paras. [0046] & [0058]: Miners who participate in the authentication process of trusted devices (i.e. authenticating the IoT device by the at least one random edge node))
adding an authentication record regarding the authentication of the IoT device [to a block;] (Chen; Para. [0040]: a tokenized hardware (chip) includes giving a unique and secure authentication for edge devices to allow the computing pool to trust the received data (i.e. authentication record regarding the authentication of the IoT device))
Chen does not teach the limitations of claim 9 as follows:
A non-transitory computer-readable medium containing instructions for 
adding an authentication record regarding the authentication of the [IoT] device to a block; 
accumulating a plurality of authentication records in the block; and 
adding the block to a blockchain.  
However, in the same field of endeavor, Yan discloses the limitations of claim 9 as follows:
A non-transitory computer-readable medium containing instructions for (Yan; Para. [0095]: non-transitory computer-readable storage medium that stores instructions which, when executed by one or more processor, cause the processor to perform a method)
adding an authentication record regarding the authentication of the [IoT] device to a block; (Yan; Para. [0012]: creating a new block based on calculating new trust values for nodes based on new evidence (i.e. adding an authentication record regarding the authentication of the device to a block))
accumulating a plurality of authentication records in the block; and (Yan; Para. [0012]: creating a new block based on calculating new trust values for nodes based on new evidence (i.e. accumulating a plurality of authentication records in the block))
adding the block to a blockchain.  (Yan; Paras. [0011]-[0012]: creating a new block for the blockchain (i.e. adding the block to the blockchain))
Yan is combinable with Chen because both are from the same field of endeavor of trust and authentication of connected devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen to incorporate the maintenance of records of trusted devices in a blockchain as in Yan in order to improve the security of the system by storing trust information in a secure distributed ledger.


Regarding claims 3 and 10, Chen and Yan teach the method of claim 1 and the computer-readable medium of claim 9.
Chen and Yan teach the limitations of claims 3 and 10 as follows:
wherein a verifying of credentials is performed at a distributed edge node.  (Chen; Para. [0040]: secure authentication (i.e. verifying of credentials) is performed by a computing pool (i.e. edge node))

Regarding claims 4 and 11, Chen and Yan teach the method of claim 1 and the computer-readable medium of claim 9.
Chen and Yan teach the limitations of claims 4 and 11 as follows:
further comprising utilizing proof of work to verify credentials.  (Chen; Para. [0073]: agreeing on transactions by proof of work consensus (i.e. utilizing proof of work to verify credentials))

Regarding claims 5 and 12, Chen and Yan teach the method of claim 4 and the computer-readable medium of claim 11.
Chen and Yan teach the limitations of claims 5 and 12 as follows:
wherein utilizing proof of work includes determining a random number using a known hash function, and (Chen; Para. [0058] & [0087]: A random string used in computation of a hash to be used as a puzzle (i.e. determining a random number using a known hash function))
wherein nodes compete to determine what the random number should be such that the hash output has some pattern or property, and (Chen; Para. [0058] & [0087]: Nodes successfully mine a block after solving the puzzle (i.e. compete to determine what the random number should be such that the hash output has some pattern or property))
the first node to determine the random number is assigned to verify credentials.  (Chen; Para. [0058] & [0087]: Nodes successfully mine a block after solving the puzzle and stores their trusted transactions in a block (i.e. first node to determine the random number is assigned to verify credentials))

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0399896 A1), in view of Yan (US 2021/0160056 A1), as applied to claims 1 and 9, further in view of Xie (US 2019/0288854 A1), further in view of Suthar (US 2019/0379664 A1).
 Regarding claims 6 and 13, Chen and Yan teach the method of claim 1 and the computer-readable medium of claim 9.
Chen and Yan do not teach the limitations of claims 6 and 13 as follows:
wherein authenticating the IOT includes selecting a randomized miner, 
the randomized miner performing [distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF),] completing the transaction, generating the block, and adding the block to the blockchain. 
performing distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF), 
However, in the same field of endeavor, Xie discloses the limitations of claims 6 and 13 as follows:
wherein authenticating the IOT includes selecting a randomized miner, (Xie; Para. [0112]: miners are selecting by generating a number which matches a random number (i.e. randomized miner))
the randomized miner performing [distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF),] completing the transaction, generating the block, and adding the block to the blockchain.  (Xie; Para. [0112]: miners are selecting by generating a number which matches a random number (i.e. randomized miner) in order to have their block of transactions used as a new block of the blockchain (i.e. completing the transaction, generating the block, and adding the block to the blockchain))
Xie is combinable with Chen and Yan because all are from the same field of endeavor of connectivity of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Chen and Yan to incorporate the selection of a randomized miner as in Xie in order to improve the security of the system by implementing a means by which nodes involved in authentication are not predictable.
Chen, Yan and Xie do not teach the limitations of claims 6 and 13 as follows:
performing distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF), 
However, in the same field of endeavor, Suthar discloses the limitations of claims 6 and 13 as follows:
performing distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF), (Suthar; Para. [0025]: NB-IoT architecture which includes a blockchain network, a Home Subscriber Server (i.e. HSS using and policy), Policy and charging rules function (i.e. PCRF))
Suthar is combinable with Chen, Yan and Xie because all are from the same field of endeavor of connectivity of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Chen, Yan and Xie to incorporate a home subscriber server and policy and charging rules function as in Suthar in order to expand the functionality of the system by providing a means by which policy rules in a network may be operated.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0399896 A1), in view of Yan (US 2021/0160056 A1), as applied to claims 1 and 9, further in view of Smith (US 2019/0349426 A1).
 Regarding claims 7 and 14, Chen and Yan teach the method of claim 1 and the computer-readable medium of claim 9.
Chen and Yan do not teach the limitations of claims 7 and 14 as follows:
further comprising adding control plane messages to the blockchain.  
However, in the same field of endeavor, Smith discloses the limitations of claims 7 and 14 as follows:
further comprising adding control plane messages to the blockchain.  (Smith; Paras. [0337], [0418] & [1163]: committing a message to the ledger, such as a blockchain which is used as a control plane (i.e. adding control plane messages to the blockchain))
Smith is combinable with Chen and Yan because all are from the same field of endeavor of communication between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Chen and Yan to incorporate the inclusion of messages stored in a blockchain as in Smith in order to expand the functionality of the system by providing a means by which messages may also be stored in the blockchain as a control plane system.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0399896 A1), in view of Yan (US 2021/0160056 A1), further in view of Donahue (US 2020/0162892 A1).
 Regarding claim 15, Chen teaches the limitations of claim 15 substantially as follows:
A system for authenticating Internet of Things (IOT, comprising: (Chen; Paras. [0011] & [0040]: Authenticating participants of IoT devices (i.e. authenticating IoT devices))
the at least one base station includes at least one random edge node; and (Chen; Paras. [0046] & [0058]: Miners who participate in the authentication process of trusted devices (i.e. random edge node))
an IoT device in wireless communication with a base station; (Chen; Paras. [0046] & [0058]: Miners who participate in the authentication process of trusted devices (i.e. IoT device in wireless communication with a base station))
 [wherein the HNG] determines a need for an IoT device authentication; (Chen; Paras. [0011] & [0040]: Authenticating participants of IoT devices (i.e. need for an IoT device authentication))
identifies at least one random edge node to perform the authentication; (Chen; Paras. [0046] & [0058]: Miners who participate in the authentication process of trusted devices (i.e. random edge node to perform the authentication))
the at least one random edge node authenticates the IoT device; (Chen; Paras. [0046] & [0058]: Miners who participate in the authentication process of trusted devices (i.e. authenticating the IoT device by the at least one random edge node))
an authentication record regarding the authentication of the IoT device is added [to a block;] (Chen; Para. [0040]: a tokenized hardware (chip) includes giving a unique and secure authentication for edge devices to allow the computing pool to trust the received data (i.e. authentication record regarding the authentication of the IoT device))
Chen does not teach the limitations of claim 15 as follows:
a HetNet Gateway (HNG); 
at least one base station in wireless communication with the HNG, 
wherein the HNG determines a need [for an IoT device authentication;] 
an authentication record regarding the authentication of the [IoT] device is added to a block; 
a plurality of authentication records are accumulated in the block; and 
the block is added to a blockchain.   
However, in the same field of endeavor, Yan discloses the limitations of claim 15 as follows:
an authentication record regarding the authentication of the [IoT] device is added to a block; (Yan; Para. [0012]: creating a new block based on calculating new trust values for nodes based on new evidence (i.e. adding an authentication record regarding the authentication of the device to a block))
a plurality of authentication records are accumulated in the block; and (Yan; Para. [0012]: creating a new block based on calculating new trust values for nodes based on new evidence (i.e. accumulating a plurality of authentication records in the block))
the block is added to a blockchain.   (Yan; Paras. [0011]-[0012]: creating a new block for the blockchain (i.e. adding the block to the blockchain))
Yan is combinable with Chen because both are from the same field of endeavor of trust and authentication of connected devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen to incorporate the maintenance of records of trusted devices in a blockchain as in Yan in order to improve the security of the system by storing trust information in a secure distributed ledger.
Chen and Yan do not teach the limitations of claim 15 as follows:
a HetNet Gateway (HNG); 
at least one base station in wireless communication with the HNG, 
wherein the HNG determines a need [for an IoT device authentication;] 
However, in the same field of endeavor, Donahue discloses the limitations of claim 15 as follows:
a HetNet Gateway (HNG); (Donahue; Para. [0006]: An HNG in communication with a gateway node)
at least one base station in wireless communication with the HNG, (Donahue; Para. [0006]; Fig. 1: An HNG in communication with a gateway node (i.e. base station in wireless communication with the HNG))
wherein the HNG determines a need [for an IoT device authentication;] (Donahue; Para. [0006]; Fig. 1: An HNG in communication with a gateway node updates each mesh node of a wireless mesh network (i.e. HNG determines))
Donahue is combinable with both Chen and Yan because all are from the same field of endeavor of connection of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chen and Yan to incorporate the HetNet Gateway as in Donahue in order to expand the functionality of the system by providing a means by which various types of wireless communications may occur in the network through the HetNet gateway.

Regarding claim 16, Chen, Yan and Donahue teach the limitations of claim 15.
Chen, Yan and Donahue teach the limitations of claim 16 as follows:
The system of claim 15 wherein a verifying of credentials is performed at a distributed edge node.  (Chen; Para. [0040]: secure authentication (i.e. verifying of credentials) is performed by a computing pool (i.e. edge node))

Regarding claim 17, Chen, Yan and Donahue teach the limitations of claim 15.
Chen, Yan and Donahue teach the limitations of claim 17 as follows:
The system of claim 1 further comprising utilizing proof of work to verify credentials.  (Chen; Para. [0073]: agreeing on transactions by proof of work consensus (i.e. utilizing proof of work to verify credentials))

Regarding claim 18, Chen, Yan and Donahue teach the limitations of claim 17.
Chen, Yan and Donahue teach the limitations of claim 18 as follows:
The system of claim 17 wherein utilizing proof of work includes determining a random number using a known hash function, and (Chen; Para. [0058] & [0087]: A random string used in computation of a hash to be used as a puzzle (i.e. determining a random number using a known hash function))
wherein nodes compete to determine what the random number should be such that the hash output has some pattern or property, and (Chen; Para. [0058] & [0087]: Nodes successfully mine a block after solving the puzzle (i.e. compete to determine what the random number should be such that the hash output has some pattern or property))
the first node to determine the random number is assigned to verify credentials.  (Chen; Para. [0058] & [0087]: Nodes successfully mine a block after solving the puzzle and stores their trusted transactions in a block (i.e. first node to determine the random number is assigned to verify credentials))

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0399896 A1), in view of Yan (US 2021/0160056 A1), further in view of Donahue (US 2020/0162892 A1), as applied to claim 15, further in view of Xie (US 2019/0288854 A1), further in view of Suthar (US 2019/0379664 A1).
 Regarding claim 19 Chen, Yan and Donahue teach the limitations of claim 15.
Chen, Yan and Donahue do not teach the limitations of claim 19 as follows:
The system of claim 15 wherein authentication by the IOT includes selecting a randomized miner, 
the randomized miner performing [distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF),] completing the transaction, generating the block, and adding the block to the blockchain.  
performing distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF), 
However, in the same field of endeavor, Xie discloses the limitations of claim 19 as follows:
The system of claim 15 wherein authentication by the IOT includes selecting a randomized miner, (Xie; Para. [0112]: miners are selecting by generating a number which matches a random number (i.e. randomized miner))
the randomized miner performing [distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF),] completing the transaction, generating the block, and adding the block to the blockchain.  (Xie; Para. [0112]: miners are selecting by generating a number which matches a random number (i.e. randomized miner) in order to have their block of transactions used as a new block of the blockchain (i.e. completing the transaction, generating the block, and adding the block to the blockchain))
Xie is combinable with Chen, Yan and Donahue because all are from the same field of endeavor of connectivity of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Chen, Yan and Donahue to incorporate the selection of a randomized miner as in Xie in order to improve the security of the system by implementing a means by which nodes involved in authentication are not predictable.
Chen, Yan, Donahue and Xie do not teach the limitations of claim 19 as follows:
performing distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF), 
However, in the same field of endeavor, Suthar discloses the limitations of claim 19 as follows:
performing distributed Home Subscriber Server (HSS) using and policy, charging and rules function (PCRF), (Suthar; Para. [0025]: NB-IoT architecture which includes a blockchain network, a Home Subscriber Server (i.e. HSS using and policy), Policy and charging rules function (i.e. PCRF))
Suthar is combinable with Chen, Yan, Donahue and Xie because all are from the same field of endeavor of connectivity of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Chen, Yan, Donahue and Xie to incorporate a home subscriber server and policy and charging rules function as in Suthar in order to expand the functionality of the system by providing a means by which policy rules in a network may be operated.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0399896 A1), in view of Yan (US 2021/0160056 A1), further in view of Donahue (US 2020/0162892 A1), as applied to claim 15, further in view of Smith (US 2019/0349426 A1).
 Regarding claim 20, Chen, Yan and Donahue teach the limitations of claim 15.
Chen, Yan and Donahue do not teach the limitations of claim 20 as follows:
The system of claim 15 wherein control plane messages are added to the blockchain. 
However, in the same field of endeavor, Smith discloses the limitations of claim 20 as follows:
The system of claim 15 wherein control plane messages are added to the blockchain. (Smith; Paras. [0337], [0418] & [1163]: committing a message to the ledger, such as a blockchain which is used as a control plane (i.e. adding control plane messages to the blockchain))
Smith is combinable with Chen, Yan and Donahue because all are from the same field of endeavor of communication between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Chen, Yan and Donahue to incorporate the inclusion of messages stored in a blockchain as in Smith in order to expand the functionality of the system by providing a means by which messages may also be stored in the blockchain as a control plane system.

Prior Art Considered But Not Relied Upon
	Che (US 2021/0192512 A1) which teaches a method and an apparatus for storing merchant authentication data in a blockchain of a blockchain network, and a method and an apparatus for obtaining merchant authentication data from a blockchain of a blockchain network
	Yoo (US 2021/0250177 A1) which teaches a system for blockchain-based multi-factor security authentication between a mobile terminal and an IoT device, the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438